DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 7 recites the limitation "the lubrication and cooling oil" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 8-10 are rejected due to their dependency on rejected claim 6. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sergeev (SU1143519) in view of Kumar (WO2018127823) and Fujimoto (US20070006694) as evidenced by Merriam-Webster.

Regarding claim 1, Sergeev teaches an external cooling texture turning tool assembly comprising an external cooling texture turning tool component (See modified Fig. 2),  and  the external cooling texture turning tool component comprising: an external cooling turning tool handle and an external cooling turning tool blade (4) (See modified Fig. 2), wherein the external cooling turning tool blade (4) is arranged at one end of the external cooling turning tool handle serving as a bearing device (See Fig. 1-2, and modified Fig. 2); an external cooling turning tool pad (3) is arranged between the external cooling turning tool blade (4) and a structure of the external cooling turning tool handle bearing the blade (4) (See Fig. 2); an external cooling turning tool pressing plate part (9) is further arranged on the external cooling turning tool handle (See modified Fig. 2); the external cooling turning tool blade (4) is tightly pressed on the external cooling turning tool handle by the external cooling turning tool pressing plate part (9) (See Fig. 2 and paragraph 2). However, Sergeev fails to specifically teach a cooling component, the cooling component comprising a nozzle, a texture is machined on a rake face of the external cooling turning tool blade; and the nozzle is erected at a certain distance from the external cooling texture turning tool component for spraying a cooling medium to the external cooling turning tool 


    PNG
    media_image1.png
    423
    780
    media_image1.png
    Greyscale

Modified Fig. 2 of Sergeev (SU1143519)
Kumar teaches a cooling component, the cooling component comprising a nozzle (112); and the nozzle (112) is erected at a certain distance from the external cooling texture turning tool component for spraying a cooling medium to the external cooling turning tool blade (See Fig. 1 and paragraph 0037).

Fujimoto teaches a texture on a the external cooling turning tool blade (11); wherein the texture comprises grooves arranged in a first group of lines extending in a first direction and a second group of lines extending in a second direction different from the first direction (See modified Fig. 2 depicting the first and second group of grooves), the lines of the first group intersecting the lines of the second group to define at least one island that is delimited by two adjacent ones of the lines of the first group and two adjacent ones of the lines of the second group that intersect each other (See modified Fig. 2 depicting the at least one island), and wherein the texture comprises a closed texture that includes a dot formed in the island and surrounded by and spaced from said two adjacent ones of the lines of the first group and said two adjacent ones of the lines of the second group (See modified Fig. 2 depicting the dot formed in the at least one island and surrounded by two of the lines of the first and second group). Fujimoto discloses an island in the manner of a group of isolated landings on the surface of the tool. See Merriam-Webster definition (defining island as an “isolated group or area”) (Last visited March 21, 2022) 


    PNG
    media_image2.png
    431
    546
    media_image2.png
    Greyscale

Modified Fig. 2 of Fujimoto (US20070006694)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sergeev to incorporate the teachings of Fujimoto providing a texture on the rake face surface of the external cooling turning tool. Doing so would allow for a nozzle to be at a location not intervening with the cutting tool and not require a fluid passage inside the tool to provide cooling to the machining tool. (See paragraph 0030 -0031).

EXAMINER NOTE: It is noted that the claims recite “a dot formed in the island”. An alternate interpretation can be made of this limitation. Fujimoto discloses that the blade with the texture can be made from crystal diamond, which would teach “a dot” because of the crystal diamond’s crystalline structure.  Due to the lack of specificity in “a dot”, an interpretation of “a dot” can be made from any markings on the surface of the blade to meet the limitation of the claims, crystal diamond’s crystalline structure can provide “a dot” or marking even at a microscopic level to teach this limitation. 

Fujimoto discloses the invention having the texturing structural limitations as set forth above with respect to claim 1, and specifically discloses an insert whose texturing could have been made by machining. However, if applicant does not agree that the textured surface anticipates the proves of how the device’s members were made, it would have been obvious to one having skill in the art at the time the invention was made to make the device using any known manufacturing proves, such as sintering to shape, laser etching, grinding, etc., to create a member with reduce manufacturing steps to achieve a concise shaped article. Furthermore, “machining” is considered a Product-by-Process limitation. See MPEP Section 2113. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Therefore, because the Fujimoto insert discloses the claimed feature, the reference reads upon the claimed limitation. 
Sergeev does not teach that the texture is machined on the rake face of the external cooling turning tool blade. And, Fujimoto teaches the texture machined on the flank face of the blade. However, it is noted that there are a limited number of faces available to a person of ordinary skill in the art to machine a texture unto. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation by of ordinary skill and common sense. In that instance the face that a combination was obvious to try might show it was obvious under 35 U.S.C. 103. KSR Int’l Co.. v. Teleflex inc, 127S.Ct.1727, 1742, 82, USPQ2d 1385, 1396 (2007). Therefore, it would have been obvious to machine the texture onto the rake face of the blade in order to enhance the cooling of chips after cutting. 
Regarding claim 2, Sergeev as modified teaches the external cooling texture turning tool assembly according to claim 1, and Sergeev further teaches wherein the external cooling turning tool pad (3) has the same shape as the external cooling turning tool blade (4) and has thickness size and center hole size different from the external cooling turning tool blade (4) (See secondary modified Fig. 2 of Sergeev).


    PNG
    media_image3.png
    306
    569
    media_image3.png
    Greyscale

Secondary modified Fig. 2 of Sergeev (SU1143519)
Regarding claim 3, Sergeev as modified teaches the external cooling texture turning tool assembly according to claim 1, Sergeev further teaches wherein the external cooling turning tool blade (4) and the external cooling turning tool pad (3) are positioned through an external cooling turning tool blade positioning pin (5) (See Fig. 2, modified Fig. 2, and lines 50-52).
Regarding claim 4, Sergeev as modified teaches the external cooling texture turning tool assembly according to claim 1, Sergeev further teaches wherein the external cooling turning tool pressing plate part (9) and the external cooling turning tool handle are fixedly connected through an external cooling turning tool pressing plate fastening screw (12) (See Fig. 2 depicting the external cooling turning tool pressing plate fastening screw 12); and the external cooling turning tool pressing plate fastening screw is a screw with threads at both ends (See Lines 58-60).


Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sergeev (SU1143519) in view of Kumar (WO2018127823) and Fujimoto (US20070006694) as applied to claim 1 above, and further in view of Lemanski (US3654827), Mathai (US9803801), and Boelkins (US20060049000).

Regarding claim 1, Sergeev as modified teaches the external cooling texture turning tool assembly according to claim 1. However, Sergeev as modified fails to specifically teach a turning process system for coupling nanofluid minimum quantity lubricant (MQL), comprising: a machine tool working system and an MQL supply system wherein: the MQL supply system and the external cooling texture turning tool component are mounted on the machine tool working system; the MQL supply system provides a nanofluid MOL oil as a pulsed lubrication and cooling liquid through the cooling component to the external cooling texture turning tool component; workpieces mounted in the machine tool working system are rotated; the external cooling texture turning tool component performs a linear motion under an action of the machine tool working system; and the external cooling texture turning tool component cuts the workpieces to generate chips, thereby removing materials of the workpieces.
Kumar teaches a machine tool working system (See Fig. 1 and paragraphs 0034-0036) and an MQL supply system (See Fig. 1 and paragraphs 0034, 0037, and 0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sergeev’s external cooling texture turning tool assembly to have a machine tool working system and an MQL supply system, as taught by Kumar. Doing so would provide a system to machine a workpiece and avoid waste of lubricating oil. 
Mathai teaches that the MQL supply system and the external cooling texture turning tool component are mounted on the machine tool working system (See Fig. 1-4 and paragraphs 14-16). 
Sergeev as modified does not specifically state that the MQL supply system and external cooling texture turning tool component are mounted on the machine tool working system, however, it is known in the art to mount a coolant system and a cutting tool onto a machine tool working system. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Sergeev, by trying to mount the MQL system and texture tuning tool component on the machine tool working system, sine choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143 (I) (E). In this case, as taught by Mathai, it is known to mount a coolant system and a cutting tool onto a machine tool working system, and one having ordinary skill in the art would have a reasonable expectation of success. Further, mounting the components in such a manner would reduce the footprint of the apparatus. 
	Mathai further teaches that the MQL supply system mainly provides a nanofluid MQL oil as pulsed lubrication and cooling liquid through the cooling component to the external cooling texture turning tool component (See paragraph 6). Mathai teaches that MQL system deliver a mist or an atomized form of lubricant in a stream of shop air through a nozzle directed at the workpiece, and that MQL systems may deliver a pulsed flow of lubricant in a stream of air. MQL systems are used to avoid the cost and waste associated with flood application of cutting fluid. Boelkins teaches that a pulsed metered coolant system can control the characteristics and volume of the coolant (See paragraphs 0006-0008 of Boelkins). 
	It would have been obvious for one of ordinary skill in the art to modify Sergeev as modified to incorporate the teachings of Mathai to provide pulsed nanofluid MQL oil for the external cooling texture turning tool component, in order to control the characteristics and volume of the coolant (Paragraphs 0006-0008 of Boelkins). 
	Lemanski teaches workpieces mounted in the machine tool working system are rotated (See Fig. 1-2, modified Fig. 1, and Col. 4 lines 3-9), the external cooling texture turning tool component performs a linear motion under an action of the machine tool working system (See. Col. 4, Lines 21-24), and the external cooling texture turning tool component cuts the workpieces to generate chips, thereby removing materials of the workpieces (See Col. 3 Lines 26-34). 

    PNG
    media_image4.png
    751
    923
    media_image4.png
    Greyscale

Modified Fig. 1 of Lemanski 
	Since the prior art of Lemanski recognizes the equivalence of the machine tool working system of Sergeev as modified and the lathe of Lemanski in the field of turning tool systems, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to replace the machine tool working system of Sergeev as modified with the lathe of Lemanski as it is merely the selection of functionally equivalent turning tool systems recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. See MPEP 2143 (B).
	Regarding claim 7, Sergeev as modified teaches the turning process system according to claim 6, Kumar teaches wherein the nozzle (112) (See Fig. 1) to spray a minimum quantity of the lubrication and cooling oil to a friction interface between the external cooling texture turning tool component and the chips (As previously discussed in the 103 rejection of claim 1, See Fig. 1 and paragraphs 0031, 0037, and 0040). However, Sergeev as modified fails to specifically teach is connected with the end of a supply pipeline of the MQL supply system.
Mathai teaches the nozzle (42) is connected with the end of a supply pipeline of the MQL supply system (See Fig. 1-4 and paragraph 15). While Sergeev as modified teaches supplying means for fluid to the nozzle, it does not specifically disclose a pipeline. Since the prior art of Mathai recognizes the equivalence of supplying means of Sergeev as modified and supply pipeline of Mathai in the field of coolant systems, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the supplying means of Sergeev as modified with the supply pipeline of Mathai as it is merely the selection of functionally equivalent coolant systems recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. See MPEP 2143 (B). 
Regarding claim 8, Sergeev as modified teaches the turning process system according to claim 6, Lemanski teaches wherein the machine tool working system comprises a machine tool body (See modified Fig. 1); and the machine tool body is respectively provided with a headstock (12), a workpiece clamping device (20), a machine tool guide rail and a rotary tool holder component (10) (See Fig. 1-2 and modified Fig. 1).
Regarding claim 9, Sergeev as modified teaches the turning process system according to claim 6, Lemanski teaches wherein the machine tool body is also provided with a tip (22) and a machine tool tailstock base (14) (See Fig. 1); and the tip and the machine tool tailstock base are fixed relative to each other by rotating a tip fixing knob to adapt to workpieces of different sizes (See Fig. 1 and modified Fig. 1).
Regarding claim 10, Sergeev as modified teaches a control method of the turning process system according to claim 6, Kumar teaches comprising: pouring the nanofluid MQL oil into the MQL supply system to serve as the pulsed lubrication and cooling liquid (See Fig. 1 and paragraph 0033); determining cutting parameters, then inputting machine tool machining parameters into the MQL supply system, wherein the cutting parameters are identified through establishing a parameter matching database in an early stage for matching with a desired supply amount of the nanofluid MOL oil provided from the MQL supply system to the external cooling texture turning tool component (See paragraph 0036).  
Lemanski teaches mounting the external cooling texture turning tool component in the machine tool working system (See modified Fig. 1 and Col. 4, Lines 30-33); mounting the workpieces  on the machine tool working system; wherein the workpieces are constantly rotated in a process of machining the workpieces, while the external cooling texture turning tool component performs the linear motion under the action of the machine tool working system (See Col. 4, Lines 3-27); and the external cooling texture turning tool component cuts the workpieces to generate the chips, thereby removing the materials of the workpieces (See Col. 3, lines 26-35).
Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
The amendments to the claim 1 recite “wherein the texture comprises a closed texture that includes a dot formed in the island and surrounded by and spaced from said two adjacent ones of the lines of the first group and said adjacent ones of the lines of the second group”. Although applicant states “Fujimoto teaches the dots are formed in the intersection between the line in two different directions. In this regard, Applicant believes Fujimoto does not disclose teach, or suggest a texture having a hybrid form or as a combination of open texture and closed texture”, Examiner argues that Fujimoto teaches all limitations presented in the amendment described above. Although the dots may be formed in the intersection between the lines in two different directions as argued by Applicant, Fujimoto nevertheless teaches a dot formed in the island and spaced from said two adjacent ones of lines of the first group and adjacent ones of the lines of the second group as depicted in modified Fig. 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722